
	

113 HR 410 IH: Restore the Constitution Act of 2013
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 410
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Stockman
			 introduced the following bill; which was referred to the
			  Committee on the
			 Judiciary
		
		A BILL
		To provide that any executive action
		  infringing on the Second Amendment has no force or effect, and to prohibit the
		  use of funds for certain purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Restore the Constitution Act of
			 2013.
		2.Sense of
			 Congress
			(a)In
			 GeneralThat it is the sense of Congress that any executive
			 action issued by the President before, on, or after the date of the enactment
			 of this Act that infringes on the powers and duties of Congress under section 8
			 of article I of the Constitution or the Second Amendment to the Constitution,
			 or that would require the expenditure of Federal funds not specifically
			 appropriated for the purpose of executive action, is advisory only and has no
			 force or effect unless enacted by law.
			(b)Definition of
			 Executive ActionIn this Act, the term executive
			 action includes an Executive order, memoranda, proclamation or signing
			 statement.
			3.Vitiation of
			 Effect of Executive ActionAny
			 existing or proposed executive action that infringes on the powers and duties
			 of Congress under section 8 of article I of the Constitution or the Second
			 Amendment to the Constitution shall have no force or effect.
		4.Prohibition
			 Against Use of Funds for Certain PurposesNo funds appropriated pursuant to any
			 provision of law may be used to promulgate or enforce any executive action that
			 infringes on the powers and duties of Congress under section 8 of article I of
			 the Constitution or the Second Amendment to the Constitution.
		5.Standing to
			 challenge executive action which impacts article I, section 8 of the
			 Constitution or the Second Amendment to the ConstitutionThe following persons may bring an action in
			 an appropriate United States court to challenge the validity of any executive
			 action which infringes on the powers and duties of Congress under section 8 of
			 article I of the Constitution or the Second Amendment to the
			 Constitution.
			(1)Congress and
			 its membersAny Member of the House of Representatives or the
			 Senate, or either or both chambers acting pursuant to vote, if the challenged
			 action—
				(A)infringes on the
			 powers and duties of Congress under article I, section 8 of the Constitution;
			 or
				(B)violates the
			 Second Amendment to the Constitution.
				(2)State and local
			 governmentsThe highest governmental official of any State,
			 commonwealth, district, territory or possession of the United States, or any
			 political subdivision thereof, or the designee of such person, if the
			 challenged executive action infringes on a power of such State or on a power
			 afforded to such commonwealth, district, territory, or possession under any
			 congressional enactment or relevant treaty of the United States.
			(3)Aggrieved
			 personsAny person aggrieved in a liberty or property interest
			 adversely affected by the challenged executive action.
			
